DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on June 28th, 2022 have been entered.
The previously raised claim objections have been withdrawn in light of the amendment submitted by the applicant on June 28th, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1- 2, and 4 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Tabb (US 5379782 A).
Regarding claim 1, Tabb discloses a ring-shaped coil-style hair tie (Fig. 3a), comprising: (a) a ring-shaped coiled cord (Fig. 3a, Fabric tubes 1, 2) having an inner longitudinal axial hollow portion and 5a central annular hollow portion ( Fig. 3a); and (b) an elasticity-enhancing member (Fig. 3a & Cl. 3 line 15-17,  elastic band 4) whose modulus of elasticity is greater than the ring-shaped coiled cord (Cl. 3 line 15-17, the band 4 is made from an elastic material while the ring-shaped coil cord is made of fabric material. Therefore, the modulus of elasticity of the elastic material (4) is greater than the ring-shaped coil (1,2), which is disposed in the inner longitudinal axial hollow portion of the ring-shaped coiled cord (Fig. 3b), and which has an annular diameter smaller than the annular diameter of the inner longitudinal axial hollow portion of the ring-shaped coiled 10cord (Fig. 3a) such that a buffering space is provided between the elasticity-enhancing member and the ring-shaped coiled cord (See annotated Fig. 3b below); wherein when the ring-shaped coiled cord is being used to fasten a bundle of hair on a person (Abstract), the elasticity-enhancing member provides an enhanced level of elastic restoring force that allows the ring-shaped coiled cord to be fastened tightly and 15securely in position on the hair (The band 4 is made of elastic material which capable to provide restoring force to allow  the coil ring shape (1,2) to secure the user’s hair), and meanwhile prevents the person's hair from being caught in and tangled with the ring-shaped coiled cord (The elastic band 4 is capable to prevent the person’s hair from being caught and tangled with the ring-shaped coil cord (1,2)). 

    PNG
    media_image1.png
    525
    861
    media_image1.png
    Greyscale
 
Regarding claim 2, Tabb discloses the claimed invention of claim 1. Tabb further discloses the elasticity-enhancing member (4) is formed by bending a single elongated cord into the shape of a ring (Fig. 3a).  
Regarding claim 4, Tabb discloses the claimed invention of claim 1. Tabb further discloses the elasticity-enhancing member (4) is 25formed by bending a twisted pair of cords (Fig. 3a, 1 and 2) into the shape of a ring ( Fig. 3a).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 3, and 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Tabb (US 5379782 A) in view of Schloss (US 1066759 A).
Regarding claim 3, Tabb discloses the claimed invention of claim 1. Tabb does not explicitly disclose the elasticity-enhancing member is formed by bending a pair of parallel cords into the shape of a ring.
Schloss teaches an elastic cord or strand (title) that is capable to of being used to tie hair of a user in a close loop or ring shape (Line 10-32 describes various use of the elastic cord in a circular shape) with spiral rubber coil cords (Fig. 3, “c” and cl. Cl 2 line 77-78) around a pair of parallel elastic members (Fig. 3. “a” , Cl 2 line 69-70) which is covered with a textile material ( Fig. 3. “b” cl 2 line 71) in order to increase the elasticity of the device, extend its lifetime, and improve the durability of the device over multiple usages of the device by the user.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the singular elastic- enhancing member of Tabb’s device with the multiple elastic member as taught by Schloss in order to increase the elasticity of the device, extend its lifetime, and improve the durability of the device over multiple usages of the device by the user.
Regarding claim 5-6, Tabb discloses the claimed invention of claim 1. Tabb does not explicitly disclose the elasticity-enhancing member is covered with a protective covering; the protective covering is a piece of 5elastic cloth.  
Schloss teaches an elastic cord or strand (title) that is capable to of being used to tie hair of a user in a close loop or ring shape (Line 10-32 describes various use of the elastic cord in a circular shape) with spiral rubber coil cords (Fig. 2, “c” and cl. Cl 2 line 77-78) around an elastic members (Fig. 3. “a” , Cl 2 line 69-70) which is covered with a textile material (Fig. 3. “b” cl 2 line 71) in order to increase the elasticity of the device, extend its lifetime, and improve the durability of the device over multiple usages of the device by the user, and to provide protection to the elastic member from environmental damages. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the elastic- enhancing member of Tabb’s device with textile covering material as taught by Schloss in order to increase the elasticity of the device, extend its lifetime, and improve the durability of the device over multiple usages of the device by the user, and to provide protection the elastic member from environmental damages. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tabb (US 5379782 A) in view of Au (US 20060137707 A1).
Regarding claim 7, Tabb discloses the claimed invention of claim 1. Tabb further discloses the elasticity-enhancing member (4) is made of an elastic material (Cl. 3 line 15-17). Tabb does not explicitly disclose the elastic-enhancing material member is made of a material selected from the group comprising natural rubber, synthetic rubber, plastic, and latex. 
Au teaches a rubber hair loop (title) with the elastic material is made of rubber (Abstract) so it can be used to tie up different hair styles firmly, and the protruding threads can cover up the joint nicely, thus helping to achieve a pleasant outer appearance of the hair loop (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the elastic- enhancing member of Tabb’s device with the rubber material as taught by Au so it can be used to tie up different hair styles firmly, and the protruding threads can cover up the joint nicely, thus helping to achieve a pleasant outer appearance of the hair loop.

 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tabb (US 5379782 A). 
Regarding claim 8, Tabb discloses the claimed invention of claim 1. Tabb further discloses the ring-shaped coiled cord (Fig. 3a, Fabric tubes 1, 2) is made of from thermoplastic material (Cl.3 line 40-44 “Nylon”). Tabb does not explicitly disclose it is made of thermoplastic polyurethane.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to coat the thermoplastic nylon with polyurethane (TPU coated nylon), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In this instance, it would be obvious to an ordinary skill in the art to coat the ring-shaped coil (Fig. 3a, 1&2) with polyurethane to provide a water proof TPU fabric cover and provide resistant cover to protect the enhanced inner band from damages.

Response to Arguments
Applicant's arguments filed on June 28th, 2022 have been fully considered but they are not persuasive. 
Applicant remark and argument: The applicant alleges that the “buffering space” of the annotated Fig. 3a are the edges 9a and 9b, and that the “Buffering space” is flat and does not provide equivalent function as the applicant’s recited invention.
In response, the examiner disagrees with the applicant remarks. The “buffering space” shown in the annotated Fig. 3a below represent the space between the elastic enhancing member (4) and the ring-shaped cord (1, 2). In addition, the annotated “Buffering space” allows the elastic enhancing member to be separated by a distance from the ring-shaped. When a pulling force is applied by a user it will cause the elastic enhancing member to move toward the ring-shaped coil cord and abut the inner surface of the ring-shaped coil. Therefore, the “Buffering space” discloses by Tabb is capable to perform the same function as the recited claimed invention.
    PNG
    media_image1.png
    525
    861
    media_image1.png
    Greyscale
 

Applicant remark and argument: The applicant alleges that the Schloss reference teaches only an elastic/rubber cord covered with a textile cover to present frictional surfaces.
In response, the examiner disagrees with the applicant remark. The examiner notes that Schloss device is capable of being used to tie hair of a user in a close loop or ring shape (Line 10-32 describes various use of the elastic cord in a circular shape) with spiral rubber coil cords (Fig. 3, “c” and cl. Cl 2 line 77-78) around a pair of parallel elastic members (Fig. 3. “a”, Cl 2 line 69-70) which is covered with a textile material (Fig. 3. “b” cl 2 line 71). Thus, would increase the elasticity of the device, extend its lifetime, and improve the durability of the device over multiple usages of the device by the user, and not only provide frictional surfaces.

Applicant remark and argument: The applicant alleges Au reference structure does not increase flexibility and protection as does the applicant recited invention.
In response, the examiner notes that AU teaches the elastic-enhancing material member is made of rubber material (abstract), which is the claimed limitation of claim 7. The applicant does not positively claim increase of flexibility and protection. Therefore, the claimed limitation of claim 7 is met as taught by Au reference. 
  
Applicant remark and argument: The applicant alleges that the examiner arbitrarily picks and choose prior arts patents and combine selected portions of the selected patents on the basis of applicant’s disclosure to create a hypothetical combination which allegedly renders a claim obvious.
In response to the applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See /n re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772